Citation Nr: 1547783	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  14-11 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel






INTRODUCTION

The Veteran had active military service from July 1972 until July 1974. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2011 rating decisions of the Department of Veteran Affairs (VA), Regional Office (RO) in Milwaukee, Wisconsin.

The issue on appeal was remanded by the Board in September 2015 to provide the Veteran with a Board hearing. The Veteran subsequently withdrew his request for a hearing an October 2015 correspondence. As such, the Veteran's hearing request is deemed withdrawn. See 38 C.F.R. § 20.704(e) (2015).


FINDING OF FACT

The Veteran does not have competent diagnosis of a mental disorder. 


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. Adequate notice was provided in February 2011.

The claims file includes service treatment records (STRs), medical records, and statements of the Veteran in support of his claim. The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain.

A VA examination was obtained in March 2011. The Board finds that examination is adequate as the report includes a clinical examination, and the Veteran's reported symptoms. The report provides findings relevant to the acquired psychiatric disorder claim. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to this claim. Essentially, all available evidence that could substantiate this claim has been obtained.

Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).


Analysis

Service treatment records are silent for any complaints, findings or treatment for a psychiatric disorder. 

An essential element of the Veteran's claim for service connection for an acquired psychiatric disorder is competent evidence diagnosing the disorder. [Parenthetically, the Board notes that the DSM-IV has been recently updated with a Fifth Edition (DSM-V). Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V. The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.]

Here, the record does not support a medical diagnosis of any mental disorder in conformity with the DSM-IV. Rather, the claims folder reflects that the Veteran does not have a mental disorder. (See March 2011 VA medical examination and February 2010 Department of Corrections psychological services clinical contact).  The VA examiner specifically stated that "based on a review of the Veteran's medical records as well as the Veteran's verbal report, this examiner would not diagnose the Veteran with PTSD or any mental disorder at this time as he fails to endorse enough symptoms of enough severity to warrant any mental disorder diagnosis at this time."  Furthermore, the examiner stated that "If anything, the Veteran's history of repeated incarcerations as well as his beliefs and attitudes about his criminal history would support an Axis II personality disorder diagnosis with antisocial traits."  The Board notes that a personality disorder is not considered to be a disability for which compensation may be paid under VA regulations.  

Furthermore, the Board has taken in consideration the Veteran's statements claiming PTSD. Establishing service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f). See Cohen v. Brown, 10 Vet. App. 128 (1997). As mentioned above, the claims folder does not reflect a medical diagnosis of PTSD. Thus, further discussion in regard to claimed in-service stressors and a medical link between an in-service stressor and current symptomology is not necessary.

The Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., fear of hostile military or terrorist activity). To this extent, the Board finds that the Veteran is competent to report that he experiences sleep impairment at times; however, he has not been shown to be competent to provide a diagnosis of a mental disorder for VA purposes, as that is based on specific clinical findings. The Board finds that the clinical evidence of record is more probative than the Veteran's lay statements.

Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of mental disorders for VA purposes. The Board finds that such etiology and clinical findings fall outside the realm of common knowledge of a lay person. See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

As explained above, the Veteran must have a disability at the time of the claim. Based on the given facts, the preponderance of the evidence is against a finding that the Veteran currently has an acquired psychiatric disorder for VA purposes. Thus, service connection for such cannot be granted. 

The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107, and 38 C.F.R. § 3.102, but does not find that the evidence is of such approximate balance as to warrant its application. Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).
\


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


